IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-12-00381-CV

                        IN THE INTEREST OF T.M., A CHILD,



                                From the 74th District Court
                                 McLennan County, Texas
                                Trial Court No. 2011-3291-3


                               MEMORANDUM OPINION


        This is an accelerated appeal from a parental-rights termination proceeding. See

TEX. FAM. CODE ANN. § 109.002 (West Supp. 2012). The trial court terminated appellant

D.B.’s parental rights to his child, T.M. Appellant subsequently filed a motion for new

trial with the trial court, challenging the sufficiency of the evidence regarding the two

statutory grounds upon which the termination was based. 1 See id. § 161.001(1)(D)-(E)

(West Supp. 2012). Appellant’s motion for new trial was overruled by operation of law.

See TEX. R. CIV. P. 329b(c). This appeal followed. We affirm.



        1 The jury concluded that appellant: (1) failed to comply with the provisions of a court order that
specifically established the actions necessary for him to obtain the return of T.M.; and (2) constructively
abandoned T.M. for not less than six months. See TEX. FAM. CODE ANN. § 161.001(1)(N)-(O) (West Supp.
2012).
                                   I.   COMPLIANCE WITH ANDERS

        Appellant’s court-appointed appellate counsel has filed a motion to withdraw

and an Anders brief, in which he states that “[a] careful review of the appellate record

reveals no issues of arguable merit.” See Anders v. California, 386 U.S. 738, 744-45, 87 S.

Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967); see also Porter v. Tex. Dep’t of Protective &

Regulatory Servs., 105 S.W.3d 52, 56 (Tex. App.—Corpus Christi 2003, no pet.) (“[W]hen

appointed counsel represents an indigent client in a parental termination appeal and

concludes that there are no non-frivolous issues for appeal, counsel may file an Anders-

type brief.”); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—Waco 2002, order) (per curiam)

(applying Anders to parental termination appeals).           Counsel’s brief meets the

requirements of Anders as it presents a professional evaluation showing why there are

no non-frivolous grounds for advancing an appeal. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has discussed why, under controlling authority, there

are no reversible errors in the trial court’s judgment. In addition, counsel has provided

this Court with the transmittal letter sent to appellant explaining the Anders process.

Counsel has also advised appellant of his right to file a pro se response. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Stafford, 813 S.W.2d at 510 n.3. More than an adequate

period of time has passed, and appellant has not filed a pro se response. See In re

Schulman, 252 S.W.3d at 409.

In the Interest of T.M., a Child                                                     Page 2
                                     II.     INDEPENDENT REVIEW

        Upon receiving a “frivolous appeal” brief, this Court must conduct a full

examination of all proceedings to determine whether the case is wholly frivolous. See

Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 349-50, 102 L. Ed. 2d 300 (1988); see also In

re M.A.R., No. 10-10-00237-CV, 2011 Tex. App. LEXIS 3596, at *2 (Tex. App.—Waco May

11, 2011, no pet.) (mem. op.). Having reviewed the record and counsel’s brief, we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion it considered the issues raised in the brief and review the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                    III.    MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744, 87 S. Ct. at 1400; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing

Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney

believes the appeal is frivolous, he must withdraw from representing the appellant. To

withdraw from representation, the appointed attorney must file a motion to withdraw

accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant counsel’s motion to withdraw.2 Within five days of the


        2 No substitute counsel will be appointed. Should appellant wish to seek further review of this

case by this Court or the Texas Supreme Court, he must either retain an attorney to file a motion for
rehearing or a petition for review or file a pro se motion for rehearing or a petition for review. Any
motion for rehearing must be filed within fifteen days of this opinion. Any petition for review must be
filed within forty-five days after the date of either this opinion or the last ruling by this Court on all

In the Interest of T.M., a Child                                                                   Page 3
date of this Court’s opinion, counsel is ordered to send a copy of the opinion and

judgment to appellant and to advise appellant of her right to pursue a petition for

review in the Texas Supreme Court. See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—

Houston [1st Dist.] 2003, no pet.).

                                           IV.      CONCLUSION

        The judgment of the trial court is affirmed.




                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed January 17, 2013
[CV06]




timely-filed motions for rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for
review must comply with the requirements of Texas Rule of Appellate Procedure 53.2. See id. at R. 53.2.

In the Interest of T.M., a Child                                                                     Page 4